Title: To James Madison from Thomas McKean, 6 May 1801
From: McKean, Thomas
To: Madison, James


My dear Sir,
Philadelphia May 6th. 1801.
Permit me to congratulate you & my country on the renovated State of the affairs of the United States of America. Our enemies are humbled but not yet subdued; their great⟨est⟩ power exists in the offices they yet hold; strip them of the influence they possess from this source and they will be effectually subdued. Every possible measure to prevent this has been put in use; flattery, threats, invectives &c. &c. are artfully & insid⟨ue⟩usly practised, but I trust in vain: With respect to myself they have proved in vain. Most of those whom I found in office were unworthy; as far as my knowledge extends the case is more so in the late government of the United States.
I feel happy in your present appointment, may you feel as much so: this is my fervent wish.
You will receive this letter from the hands of Mr; Myer, late Consul of the United States to Hispaniola or St. Domingo, but for certain purposes removed by the late President: he intends to present to you as Secretary of the Department of State a memorial, respecting certain transactions between the U. S. and St. Domingo, which may be probably ⟨use⟩ful. Altho I am not personally acquainted with the Gentleman, yet he has been so warmly recommended to me by my friends that I am induced to think most favorably of him, and under this impression introduce him to your attention.
Please to pay Mrs; Mc;Kean’s, Madame Yrujo’s, Miss Sophia’s & my own devoirs to Mrs; Madison, and accept the best wishes for your happiness from, dear Sir, Your most obedient servant
Thos M:Kean
